DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Alfred W. Froebrich on 02/22/2022.

The application has been amended as follows: 

Claim 1: A pulsation damper accommodated in a case, the pulsation damper comprising: a diaphragm damper having a gas sealed therein; and a support member that is disposed between the case and the diaphragm damper and that holds the diaphragm damper, wherein the support member comprises an annular holding part that is provided on a peripheral edge portion thereof and that holds a peripheral edge of the diaphragm damper, a base part provided on a center part thereof, a plurality of elastically deformable beam parts that are defined by a plurality of opening portions  wherein each of the plurality of claw parts is arranged on an opposite side of the base part from a respective one of the plurality of beam parts, wherein the plurality of claw parts and the plurality of beam parts are alternatingly arranged around a circumference of the base part, and a distance between a free end of each of the plurality of claw parts and a base of an adjacent one of the plurality of beam parts connected to the holding part is greater than a maximum width of each of the plurality of beam parts.

Claim 10: Cancelled

Claim 13: The pulsation damper according to claim 1, wherein a number of the plurality of claw  parts, a number of the plurality of beam parts, and a number of the opening parts are equal.

Allowable Subject Matter

Claims 1-9 and 11-15 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: A pulsation damper accommodated in a case, the pulsation damper comprising: a diaphragm damper having a gas sealed therein; and a support and a plurality of claw parts defined by the plurality of openings, the plurality of claw parts that abut on the case in an elastically deformable manner, each of the plurality of claw parts provided to extend outward from the base part between two adjacent beam parts, wherein each of the plurality of claw parts is arranged on an opposite side of the base part from a respective one of the plurality of beam parts, wherein the plurality of claw parts and the plurality of beam parts are alternatingly arranged around a circumference of the base part, and a distance between a free end of each of the plurality of claw parts and a base of an adjacent one of the plurality of beam parts connected to the holding part is greater than a maximum width of each of the plurality of beam parts.

Oikawa et al. (U.S. Patent 9109593; Fig. 50/51) is considered the closest prior art.  Fig. 50/51 disclose a diaphragm pulsation damper (176) accommodated in a case (200) and a support member (170/908) comprising a plurality of elastically deformable beam parts (292) and a plurality of elastically deformable claw parts (943).  The beam parts and claw parts are alternatingly arranged around a circumference of a base part (908).  The support member further includes a plurality of openings (295) that define the plurality of claw parts.  However, Oikawa fails to teach or suggest a distance between a free end of each of the plurality of claw parts and a base of an adjacent one of the plurality of beam parts connected to the holding part is greater than a maximum width of each of the plurality of beam parts.  In contrast, Oikawa (Fig. 51) teaches the maximum width of each of the beam parts is greater than a distance between a free end of each of the plurality of claw parts and a base of an adjacent one of the plurality of beam parts connected to the holding part.

Claims 2-9 and 11-15 are allowable for at least the reason presented above with respect to amended Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747